       Case 2:17-cv-01098-JNP-PMW Document 94 Filed 04/19/19 Page 1 of 3




JORDAN K. CAMERON (12051)
 jcameron@djplaw.com
DURHAM, JONES & PINEGAR, P.C.
3301 N. Thanksgiving Way, Suite 400
Lehi, UT 84043
Telephone: (801) 375-6600
Fax: (801)375-3865

Attorneys for Plaintiff ZooBuh, Inc.

                           UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


 ZOOBUH, INC., a Utah Corporation                      MOTION TO ISSUE SEALED WRIT

         Plaintiff,                                  Case No.: 2:17cv01098 JNP

 vs.                                                 Judge Jill N. Parrish

 SAVICOM, INC., et al.

         Defendants.


        Plaintiff ZooBuh, Inc., pursuant to DUCivR 5-3 and the Standard Protective Order, and

consistent with the Court Orders found in Sealed Documents 83 and 91, moves the Court to issue

a sealed writ. Plaintiff filed a sealed Application for Writ on April 19, 2019.

                                       Preferred Disposition

        Plaintiff respectfully requests that the Court issue a sealed Writ of Execution and that

such remain temporarily sealed for the same length of time ordered in Documents 83 and 91.

                                             Argument

        I.      THE COURT SHOULD ISSUE A SEALED WRIT OF EXECUTION
                BECAUSE THE INFORMATION THEREIN IS PROTECTED INFORMATION
                AND BECAUSE THE DISCLOSURE OF THE INFORMATION THEREIN
                WILL FRUSTRATE THE PURPOSE OF THE WRIT



SLC_4253177
       Case 2:17-cv-01098-JNP-PMW Document 94 Filed 04/19/19 Page 2 of 3




        The Standard Protective Order defines Confidential - Attorney's Eyes Only information

        for the following types of past, current, or future PROTECTED INFORMATION: (1)
        sensitive technical information, including current research, development and
        manufacturing information and patent prosecution information, (2) sensitive business
        information, including highly sensitive financial or marketing information and the
        identity of suppliers, distributors and potential or actual customers, (3) competitive
        technical information, including technical analyses or comparisons of competitor’s
        products, (4) competitive business information, including non-public financial or
        marketing analyses or comparisons of competitor’s products and strategic product
        planning, or (5) any other PROTECTED INFORMATION the disclosure of which to
        non-qualified people subject to this Standard Protective Order the producing party
        reasonably and in good faith believes would likely cause harm.

Standard Protective Order, § 2(b).

        Within the Writ is highly sensitive, confidential information including ZooBuh’s business

practices, plans and strategies related to the judgment. None of the information is presently

known to the public or to Defendants, and the disclosure of such to the public or to the

Defendants will frustrate the purpose of the Writ, which purpose this Court has previously

recognized in sealed Documents 83 and 91. As acknowledge by the Court therein, the public

disclosure of the information is likely to irreparably harm the Plaintiff.

        Further, the information in question qualifies as Confidential - Attorney's Eyes Only

pursuant to the Standard Protective Order that governs this case pursuant to DUCivR 26-2, as it

collectively comprises confidential business plans and strategies of ZooBuh, and should not be

disclosed to the public or to the Defendants.

        The sealed filing has been narrowly tailored to protect only the specific information

requiring protection. Furthermore, the Plaintiff only requests that the Writ be sealed temporarily.




                                                  2
SLC_4253177
        Case 2:17-cv-01098-JNP-PMW Document 94 Filed 04/19/19 Page 3 of 3




                                            Conclusion

        Based on the foregoing, the Plaintiff respectfully requests that the Court issue a sealed

Writ.

        DATED this 19th day of April 2019.

                                                      DURHAM JONES & PINEGAR, P.C.

                                                      /s/ Jordan K. Cameron
                                                      Jordan K. Cameron
                                                      Attorneys for Plaintiff




                                                 3
SLC_4253177
